Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 1 of 14   PageID #: 326



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII
  WAYNE NOHOPONO SAM,           )            CIVIL NO. 20-00164 SOM-RT
                                )
           Plaintiff,           )            ORDER GRANTING JUDGMENT ON
                                )
  vs.                           )            THE PLEADINGS WITH RESPECT TO
                                )            FIRST AMENDED COMPLAINT
  STATE OF HAWAII DEPARTMENT OF )
  PUBLIC SAFETY,                )
                                )
           Defendant.           )
  _____________________________ )


                ORDER GRANTING JUDGMENT ON THE PLEADINGS
                 WITH RESPECT TO FIRST AMENDED COMPLAINT

  I.         INTRODUCTION.

             On April 15, 2020, Plaintiff Wayne Nohopono Sam,

  proceeding pro se, filed an employment discrimination Complaint

  against the State of Hawaii Department of Public Safety (“DPS”).

  See ECF No. 1.    The Complaint asserted a violation of Title I of

  the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12112

  to 12117, alleging that DPS failed to accommodate Sam’s

  disabilities and, instead, terminated him.         On March 17, 2021,

  after determining that the Complaint failed to assert claims for

  prospective injunctive relief under Title I of the ADA and for

  violations of the Rehabilitation Act, this court granted

  judgment on the pleadings in favor of DPS based on its Eleventh

  Amendment immunity from the money damage claims asserted under
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 2 of 14   PageID #: 327



  Title I of the ADA.      See ECF No. 26.    The court, however, gave

  Sam leave to file a First Amended Complaint alleging claims for

  prospective injunctive relief under Title I of the ADA and for

  violations of the Rehabilitation Act.        See id.

               On April 8, 2021, Sam filed his First Amended

  Complaint.     See ECF No. 27.   In addition to DPS, the First

  Amended Complaint names as a Defendant Ted Sakai, the former

  Director of DPS.     The First Amended Complaint did not clearly

  state whether Sakai is being named in his individual or official

  capacity, or both.     However, at a confidential telephone

  conference held on May 28, 2021, Sam clarified that Sakai is

  being sued only in his official capacity as the former head of

  DPS.   See ECF No. 34.     The First Amended Complaint asserts the

  same claim under Title I of the ADA that was asserted in the

  original Complaint and still does not seek prospective

  injunctive relief.     The First Amended Complaint also asserts a

  claim under the Rehabilitation Act.        See ECF No. 21.

               On June 28, 2021, Defendants moved for judgment on the

  pleadings with respect to the First Amended Complaint.            See ECF

  No. 35.   Because Defendants still have Eleventh Amendment

  immunity with respect to the same claim previously dismissed on

  that ground and because Sam’s Rehabilitation Act claim is barred

  by the statute of limitations, the court, without waiting for




                                       2
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 3 of 14   PageID #: 328



  Defendants’ reply memorandum and without holding a hearing,

  grants Defendants’ latest motion for judgment on the pleadings.

  II.        BACKGROUND.

             Sam was employed at the Waiawa Correctional Facility.

  See ECF No. 27, PageID # 98.       Using a form complaint to commence

  the present lawsuit, Pro Se 7 (Rev. 12/16) Complaint for

  Employment Discrimination, Sam checked the box for asserting a

  claim under the ADA.     Sam also indicated that he was asserting a

  claim under the Rehabilitation Act.        Id.   Sam then checked the

  boxes for failure to accommodate his disability and for

  terminating his employment, explaining that Defendants had not

  reasonably accommodated his disability.          Id., PageID #s 99-100.

  Sam identified his disability as “Arthritis--Chronic Gout--

  Occasionally unable to walk; unable to use hands; under

  tremendous pain.”     Id., PageID # 99.     Sam seeks back pay,

  benefits, and $300,000 in damages, the same relief requested in

  his original Complaint.      Compare id., PageID # 101, with ECF No.

  1, PageID # 6.

             Sam attached to his Complaint and his First Amended

  Complaint his Charge of Discrimination filed with the Equal

  Employment Opportunity Commission (“EEOC”) in August 2015.            See

  ECF Nos. 1-1, PageID #s 9-10, and 27, PageID # 105.1          This EEOC


  1
   Because Sam only attached to the First Amended Complaint the
  First Page of the EEOC Charge of Discrimination, the court refers
  to the identical document attached to the original Complaint.


                                       3
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 4 of 14   PageID #: 329



  charge states that Sam was an Adult Corrections Officer III at

  the Waiawa Correctional Facility.        The charge alleges that, in

  October 2014, DPS discriminated against him based on his

  disability and then terminated him, both in violation of the

  ADA.    Id., PageID #s 9-10.

  III.         JUDGMENT ON THE PLEADINGS STANDARD.

               The judgment on the pleadings standard was set forth

  in this court’s previous order granting DPS judgment on the

  pleadings.        See ECF No. 26, PageID #s 87-89.   That standard is

  incorporated here by reference.

  IV.          ANALYSIS.

               A.      Judgment on the Pleadings is Granted With Respect
                       to the Title I ADA Claim.

               Congress divided the ADA into five sections: Title I

  covering employment, Title II covering public programs and

  activities, Title III covering public accommodations, Title IV

  covering telecommunications, and Title V covering miscellaneous

  matters.   Americans with Disabilities Act of 1990, Pub. L. No.

  101-336, 104 Stat. 327 (1990).       As Sam is asserting employment

  discrimination, the provisions of Title I are at issue in this

  case.

               In relevant part, Title I of the ADA provides, “No

  covered entity shall discriminate against a qualified individual

  on the basis of disability in regard to job application

  procedures, the hiring, advancement, or discharge of employees,


                                       4
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 5 of 14   PageID #: 330



  employee compensation, job training, and other terms,

  conditions, and privileges of employment.”         42 U.S.C.

  § 12112(a).    As used in § 12112(a), “‘covered entity’” means an

  employer, employment agency, labor organization, or joint

  labor-management committee.”       42 U.S.C. § 12111(2)

             Defendants move for judgment on the pleadings, arguing

  that they have Eleventh Amendment immunity with respect to Sam’s

  money damage claims.     The Eleventh Amendment provides that

  “[t]he Judicial power of the United States shall not be

  construed to extend to any suit in law or equity, commenced or

  prosecuted against one of the United States by Citizens of

  another State, or by Citizens or Subjects of any Foreign State.”

  U.S. Const. amend. XI.

             Under the Eleventh Amendment, a state, its agencies

  (such as DPS), and its officials acting in their official

  capacities (such as Sakai) are immune from lawsuits for monetary

  damages or other retrospective relief brought in federal court

  by its own citizens or citizens of other states.          See Frew ex

  rel. Frew v. Hawkins, 540 U.S. 431, 437 (2004); Will v. Michigan

  Dept. of State Police, 491 U.S. 58, 66 (1989); Sato v. Orange

  Cty. Dep't of Educ., 861 F.3d 923, 928 (9th Cir. 2017); Blaisdell

  v. Haw. Dep't of Pub. Safety, 2012 WL 5880685, at *3 (D. Haw.

  Nov. 21, 2012) (dismissing § 1983 claim), vacated in part on

  other grounds, 621 Fed. Appx. 414 (9th Cir. 2015) (“The district

  court properly dismissed Blaisdell’s action against the Hawaii


                                       5
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 6 of 14    PageID #: 331



  Department of Public Safety because it is barred by the Eleventh

  Amendment.”); Kaimi v. Haw., Dep't of Pub. Safety, 2013 WL

  5597053, at *3 (D. Haw. Oct. 11, 2013) (ruling that DPS has

  Eleventh Amendment immunity with respect to § 1983 claims).

  However, “the Eleventh Amendment permits suits for prospective

  injunctive relief against state officials acting in violation of

  federal law.”    Frew, 540 U.S. at 437.

             Eleventh Amendment immunity does not apply if Congress

  exercises its power under the Fourteenth Amendment to override

  Eleventh Amendment immunity, or if a state consents to federal

  suit.   See Will, 491 U.S. at 66-68.       In Board of Trustees of the

  University of Alabama v. Garrett, 531 U.S. 356 (2001), the

  Supreme Court examined whether Congress had validly abrogated

  the states’ Eleventh Amendment immunity with respect to claims

  asserted under Title I of the ADA.        The Supreme Court ruled that

  Congress had exceeded its powers under section 5 of the

  Fourteenth Amendment when it abrogated that immunity.             The Court

  said that “to authorize private individuals to recover money

  damages against the States, there must be a pattern of

  discrimination by the States which violates the Fourteenth

  Amendment, and the remedy imposed by Congress must be congruent

  and proportional to the targeted violation.”         Id. at 374.

  Because those requirements were not met, the Court held that,

  despite the attempt by Congress to make states liable for

  violations of Title I of the ADA, states had immunity under the


                                       6
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 7 of 14    PageID #: 332



  Eleventh Amendment with respect to such claims by individuals.

  Id.

             This court previously cited Eleventh Amendment

  immunity in dismissing the same claim under Title I of the ADA

  asserted against DPS.      See ECF No. 26.      For the reasons stated

  in that earlier order, the court rules again that DPS has

  Eleventh Amendment immunity with respect to the money damage

  claims asserted under Title I of the ADA.

             The only substantive difference between the earlier

  claim under Title I of the ADA and the ADA claim in the First

  Amended Complaint is that the new claim is also asserted against

  Sakai in his official capacity.          However, Sakai also has

  Eleventh Amendment immunity with respect to the money damage

  claims asserted under Title I of the ADA, as a claim against an

  official in his or her official capacity is treated as a claim

  against the state.     See Will, 491 U.S. at 71 (“a suit against a

  state official in his or her official capacity is not a suit

  against the official but rather is a suit against the official’s

  office. . . . As such, it is no different from a suit against

  the State itself.).     The First Amended Complaint cannot be read

  as seeking prospective injunctive relief against Sakai.

             Accordingly, judgment on the pleadings is granted in

  favor of Defendants with respect to the Title I ADA claim

  asserted in the First Amended Complaint.




                                       7
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 8 of 14   PageID #: 333



             B.    Judgment on the Pleadings is Granted With Respect
                   to the Rehabilitation Act Claim.

             The First Amended Complaint also asserts a claim under

  section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a), which

  prohibits disability discrimination under any program or

  activity receiving federal financial assistance.          29 U.S.C.

  § 794(a) (“No otherwise qualified individual with a disability

  in the United States . . . shall, solely by reason of her or his

  disability, be excluded from the participation in, be denied the

  benefits of, or be subjected to discrimination under any program

  or activity receiving Federal financial assistance. . . .”).

             Sam correctly points out that there is no Eleventh

  Amendment immunity with respect to claims under section 504 of

  the Rehabilitation Act.      See Phiffer v. Columbia River Corr.

  Inst., 384 F.3d 791, 793 (9th Cir. 2004) (“our precedent is clear

  that the State waived its Eleventh Amendment immunity under

  Section 504 of the Rehabilitation Act by accepting federal

  funds”); Pugliese v. Dillenberg, 346 F.3d 937, 938 (9th

  Cir.2003) (per curiam) (“The State of Arizona validly waived its

  sovereign immunity under the Eleventh Amendment to claims

  brought pursuant to § 504 of the Rehabilitation Act of 1973, 29

  U.S.C. § 794, et seq., when it accepted federal Rehabilitation

  Act funds.”); 42 U.S.C. § 2000d-7(a)(1).

             While the Eleventh Amendment does not bar Sam’s claim

  under section 504 of the Rehabilitation Act, the applicable



                                       8
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 9 of 14   PageID #: 334



  statute of limitation does.      “The statute of limitations for

  claims under Section 504 of the Rehabilitation Act is provided

  by analogous state law.”      Ervine v. Desert View Reg'l Med. Ctr.

  Holdings, LLC, 753 F.3d 862, 869 (9th Cir. 2014); Douglas v. Cal.

  Dep't of Youth Auth., 271 F.3d 812, 823 n.11 (9th Cir.) (“The

  statute of limitations for the Rehabilitation Act Section 504

  claim is provided by the analogous state law.”), as amended by

  271 F.3d 910 (9th Cir. 2001).      This court has determined that

  Hawaii’s two-year personal injury statute of limitations is most

  analogous to a § 504 action.       See, e.g., Chun v. City & Cty. of

  Honolulu, 2020 WL 3965943, at *2 (D. Haw. July 13, 2020); Toma

  v. Univ. of Haw., 2017 WL 4782629, at *5 (D. Haw. Oct. 23,

  2017).

             Sam says he was discriminated against in violation of

  section 504 of the Rehabilitation Act when he was terminated in

  October 2014.    He did not file this action until 2020.          Unless

  Sam can show that the statute of limitations should be tolled,

  his claims are clearly time-barred.

             When a federal court borrows a state’s statute of

  limitations period, it also borrows the state’s equitable

  tolling rules “absent a reason not to do so.”         See Daviton v.

  Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1135 (9th Cir.

  2001); Callender v. Dep't of the Prosecuting Att'y for Cty. of

  Maui, 2021 WL 297127, at *6 (D. Haw. Jan. 28, 2021); Chun, 2020




                                       9
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 10 of 14   PageID #: 335



  WL 3965943, at *3.       Accordingly, Hawaii’s equitable tolling

  rules apply to Sam’s Rehabilitation Act claim.

              In Office of Hawaiian Affairs v. State, the Hawaii

  Supreme Court stated that “to toll a statute of limitations for

  a complaint filed after its expiration, a plaintiff must

  demonstrate (1) that he has been pursuing his right diligently,

  and (2) that some extraordinary circumstance stood in his way.

  Extraordinary circumstances are circumstances that are beyond

  the control of the complainant and make it impossible to file a

  complaint within the statute of limitations.”          110 Haw. 338,

  360, 133 P.3d 767, 789 (2006) (quotation marks, alterations, and

  citations omitted).      Faced with a motion asserting that his

  Rehabilitation Act claim is untimely, Sam does not even argue

  that the statute of limitation with respect to his

  Rehabilitation Act claim should be equitably tolled.

  Accordingly, this court rules that his Rehabilitation Act claim

  is barred by the applicable two-year limitations period.

              Even though Sam does not address Defendants’ statute

  of limitations argument and therefore fails to identify any

  basis for equitably tolling the statute of limitations, because

  he is proceeding pro se, this court examines the lone equitable

  tolling argument that might be raised based on the matters

  discussed in his First Amended Complaint.         While Sam does not

  say that he actually thought he did not need to file his

  Rehabilitation Act claim while his charge of discrimination


                                       10
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 11 of 14   PageID #: 336



  under the ADA was pending before the EEOC, that argument, even

  had Sam raised it, would not suffice to toll the limitations

  period.

              A limitations period is not tolled when a plaintiff is

  not required to but chooses to exhaust administrative remedies

  before pursuing a separate claim in court.         See Johnson v. Ry.

  Express Agency, Inc., 421 U.S. 454, 461 (1975) (holding that the

  timely filing of an EEOC charge asserting a claim under Title

  VII did not toll the running of the statute of limitations for a

  claim asserting a violation of 42 U.S.C. § 1981).          Because

  administrative remedies do not afford individual complainants

  adequate relief, the Ninth Circuit has long held that “private

  plaintiffs suing under section 504 need not first exhaust

  administrative remedies” before filing claims in federal court.

  Smith v. Barton, 914 F.2d 1330, 1338 (9th Cir. 1990).          This means

  that Sam’s filing of his charge of discrimination with the EEOC

  with respect to his claim under Title I of the ADA did not toll

  the limitations period applicable to his claim under the

  Rehabilitation Act, which has no administrative exhaustion

  requirement.     See Adams v. D.C., 740 F. Supp. 2d 173, 182

  (D.D.C. 2010) (holding that the filing of an administrative

  charge of discrimination under the ADA did not toll the

  limitations period for a Rehabilitation Act claim that lacked an

  exhaustion requirement), aff'd in part, 618 F. App’x 1 (D.C.

  Cir. 2015).


                                       11
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 12 of 14   PageID #: 337



              The court recognizes that, in Leong v. Potter, 347

  F.3d 1117, 1121 (9th Cir. 2003), the Ninth Circuit held that a

  plaintiff “was required to exhaust his administrative remedies

  with the EEOC before pursuing his Rehabilitation Act claim in

  district court,” citing Leorna v. U.S. Department of State, 105

  F.3d 548, 550 (9th Cir. 1997), and Vinieratos v. U.S. Department

  of Air Force Through Aldridge, 939 F.2d 762, 773 (9th Cir. 1991).

  However, those cases are distinguishable because they involved

  claims against federal entities, rather than against a state.

              In Vinieratos, the Ninth Circuit explained why

  discrimination claims against federal entities require

  exhaustion:

              In 1975, the Supreme Court expressly held in
              Brown [v. General Services Administration]
              that Title VII “provides the exclusive
              judicial remedy for claims of discrimination
              in federal employment.” 425 U.S. at 835, 96
              S. Ct. at 1965. Relying on that decision,
              this court held in Boyd v. United States
              Postal Service, 752 F.2d 410 (9th Cir. 1985),
              that the Rehabilitation Act of 1973 does not
              establish an alternative route to judicial
              review for litigants who claim to have
              suffered from handicap discrimination. We
              explained in Boyd that although Title VII
              itself explicitly outlaws discrimination
              only on the basis of race, religion, sex,
              and national origin, there was no reason to
              believe that the holding of Brown did not
              also extend to cases of handicap
              discrimination. Boyd, 752 F.2d at 413–14
              (citing Brown ). As we said then:

                    Like the Seventh Circuit, we
                    “cannot believe that, given the
                    Brown decision, Congress would
                    have wanted us to interpret the


                                       12
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 13 of 14   PageID #: 338



                    [Rehabilitation] Act as allowing
                    the handicapped--alone among
                    federal employees or job
                    applicants complaining of
                    discrimination--to bypass the
                    administrative remedies in Title
                    VII.”

              Id. at 414 (quoting McGuinness v. United
              States Postal Service, 744 F.2d 1318, 1322
              (7th Cir.1984)).

                   Under Boyd, therefore, a federal
              employee who alleges employment
              discrimination on the basis of a handicap
              must exhaust the administrative remedies
              available under Title VII; Title VII
              provides the exclusive channel by which such
              allegations may be heard in federal court.
              Id. at 413–14. Our holding that appellant
              failed to exhaust those remedies forecloses
              any claim to jurisdiction under the
              Rehabilitation Act.

  Vinieratos, 939 F.2d at 773.

              Leorna similarly relied on Brown in requiring

  employment discrimination claims against the United States to be

  administratively exhausted.       See Leorna, 105 F.3d at 550.

  Because the holding in Brown is inapplicable to claims against

  states, the line of cases relying on Brown to require exhaustion

  of Rehabilitation Act claims against federal entities are

  distinguishable.

              Judgment on the pleadings is granted in favor of

  Defendants with respect to the Rehabilitation Act claim asserted

  in the First Amended Complaint.




                                       13
Case 1:20-cv-00164-SOM-RT Document 44 Filed 08/02/21 Page 14 of 14    PageID #: 339



  V.          CONCLUSION.

               The court grants judgment on the pleadings in favor

  of Defendants.     Because the court previously gave Sam leave to

  file an Amended Complaint seeking prospective injunctive relief

  under Title I of the ADA, and because he has not asserted a

  claim that implicates injunctive relief, this court declines to

  give him further leave to amend.          Moreover, it does not appear

  that Sam could amend his First Amended Complaint to assert any

  viable claim.     The Clerk of Court is directed to enter judgment

  in favor of Defendants and to close this case.



              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, August 2, 2021.




                                /s/ Susan Oki Mollway
                                Susan Oki Mollway
                                United States District Judge


  Sam v. State of Hawaii Dep’t of Public Safety, Civ. No. 20-00164 SOM-RT;
  ORDER GRANTING JUDGMENT ON THE PLEADINGS WITH RESPECT TO FIRST AMENDED
  COMPLAINT




                                       14
